Citation Nr: 1222616	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-32 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to July 1982.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In November 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in September 2011 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  As discussed in further detail below, the Board finds that the Appeals Management Center (AMC) substantially complied with the mandates of its remand and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has bilateral hearing loss disability causally related to active service.

2.  The Veteran is less than credible with regard to onset of tinnitus.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has tinnitus causally related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated. 38  U.S.C.A. §§ 1101, 1112. 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in, or aggravated by, active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in April 2009, VA informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran of the criteria for an effective date and disability rating in the event of a grant of service connection.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains VA medical records, and the statements of the Veteran and others in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a further duty to obtain.

The claims file includes a January 2003 memorandum which reflects that the Veteran's service records are unavailable.  In addition, an October 2011 memorandum reflects a formal finding of unavailability for the Veterans STRs.  In October 2011, the AMC informed the Veteran that it was unable to obtain his records and requested that he provide any records which he had in his possession.  The claims file does not include a response from the Veteran.  (The Board notes that the file also contains a December 2002 VA request for records from the Veteran.)  The Board finds that VA does not have a further duty to attempt to obtain service personnel records or STRs.  In addition, the Board notes that a crucial element for entitlement to service connection is a current disability.  As is discussed in further detail below, the Board finds that the Veteran does not have a current bilateral hearing loss disability for VA purposes; thus, a further remand to further attempt to obtain his STRs or service personnel records would serve no useful purposes; the Veteran has not been prejudiced by the absence of such records as the records would not be able to establish a finding of a current disability.  With regard to the issue of entitlement to service connection for tinnitus, the Veteran is inconsistent with regard to the onset date of his tinnitus, but has never alleged that he sought treatment for tinnitus in service or that his STRs would reflect complaints of such.  Regardless, attempts to obtain his records have been exhausted.  

A VA examination and opinion was obtained in September 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case, which considered objective tests and the Veteran's statements as to functional effects, is more than adequate.  

In a May 2012 informal hearing presentation, the Veteran's accredited representative requested a remand in order to obtain another VA examination.  The Board acknowledges that VA subjective audiology testing results were invalid upon VA examinations; however, there is no competent evidence that another VA examination would produce valid subjective tests.  As discussed in further detail below, the Veteran has been afforded audiology examinations on five occasions and has been unable or unwilling to produce valid results on each of the five occasions.  Moreover, none of the clinical findings were indicative of hearing loss disability.  The Veteran has been afforded numerous audiology examinations; the Board finds that VA has fulfilled its duty to assist.  There is nothing in the record which reflects that the invalid testing was in anyway due to the actions of the clinicians or the equipment.  VA need not continue to provide the Veteran with examinations until he is willing to cooperate and provide valid results.  

With regard to the issue of entitlement to service connection for tinnitus, the Board finds that the examination/opinion is also adequate.  Although the Veteran has given inconsistent statements with regard to the onset of his tinnitus, the opinions are based on the subjective statements of the Veteran.  As is discussed in further detail below, the Board finds that the Veteran is less than credible with regard to the onset of tinnitus; thus, a remand to obtain another VA opinion based on his inconsistent statements would serve no useful purpose and would not be probative.  See Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate, such as a self-reported and inaccurate history).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as hearing loss and tinnitus, as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease(s) shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss disability as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The Board finds, for the reasons noted below, that this first element has not been met. 

A March 2009 VA record reflects that the Veteran was given a 60 minute evaluation session for short-term memory changes and exploration of compensatory strategies).  The record (speech pathology consultation note) reflects that the Veteran reported "normal hearing with tinnitus."

The Veteran underwent a VA examination in April 2009.  The examination report reflects that the Veteran reported that he had had "a hearing problem for a few years."  It was noted that valid audiometric test results could not be obtained.  It was further noted that the Veteran communicated "easily in the clinic environment."  Additional March 2009 VA records reflect that upon audiometric testing, the Veteran had inconsistent results.  It was noted that the Veteran was able to communicate well with the examiner without any amplification at low conversational levels.  

The April 2009 record reflects that oto-acoustic emissions (OAE) testing was completed on that date.  OAE is an objective testing of hearing function without the need for subjective responses from the Veteran.  The OAE results were consistent with "essentially normal hearing function for both the right and left ear at the frequencies of 1.5k, 2k, 3k, and 4k Hz.  It was further noted that the Veteran passed all the test frequencies in both ears.  

The April 2009 report reflects that "following OAE testing, conventional hearing testing was again attempted, with the [Veteran] being inconsistent and essentially uncooperative in the effort to obtain valid threshold measures using conventional testing methods."

A May 2009 VA physical medicine rehabilitation outpatient note reflects that "there is no hearing loss."

A November 2009 audiology clinic note reflects that the Veteran gave inconsistent responses for speech recognition testing.  It was noted that the Veteran had "100 percent speech recognition when testing the right and left ear together, but would not respond to speech stimuli when testing the right or left ear individually."

It was further noted that the Veteran had been seen previously in audiology in March and April 2009 for hearing evaluations and that the results of both evaluations were inconsistent.  It was noted that valid results of hearing ability could not be obtained.  

A December 2010 VA audiology clinic note reflects that valid audiometric results could not be obtained from the Veteran.  The examiner stated that it was her "impression that this veteran has no/minimal hearing loss.  Note DPOAE (distortion product otoacoustic emissions) results as well as his ability to hear without apparent difficulty when communicating outside of the testing environment.  Further testing seems futile at this time." 

The Veteran underwent a VA examination in September 2011.  The examination report reflects that the Veteran reported that he has difficulty understanding speech while on the telephone and that he sets the television to a high volume level.  He also reported that he frequently asks people to repeat themselves.  The examiner noted that the Veteran's "speech discrimination scores - at conversational speech levels (VIZ. 66dBHL) - were completely normal today in both ears.  Moreover he responded to all C & P questions without any difficulty, at conversational speech level."  The examiner also stated that his "clinical impression is that [the Veteran]'s hearing sensitivity is essentially within - or close to - normal limits and that he does not appear to have any difficulty understanding conversational level speech."  The examiner further noted that audiology testing results were not valid due to admitted pure tone thresholds being inconsistent with speech results.  In addition, OTO-acoustic testing was repeated and the results were the same as those obtained in November 2009; the Veteran's results are consistent with essentially normal hearing bilaterally.  The Veteran's speech discrimination was 94 percent in the right ear, and 96 percent in the left ear.

In sum, the Veteran was afforded audiology examinations on five dates.  The Board finds it important that the examinations were by four different clinicians, yet all four clinicians had essentially the same findings: that the Veteran's had normal hearing in conversations and that the Veteran's subjective audiology testing results were not valid.  Moreover, the three examiners that did objective testing did not find a hearing loss disability for VA purposes. 

The clinical evidence of record is against a finding that the Veteran has a hearing loss disability for VA purposes.  The Board has considered the Veteran's statements and the lay statements submitted by others.  Not only did the Veteran testify that he has a hearing loss, but a December 2001 VA record reflects that he reported "longstanding bilateral hearing loss" at that time.

A statement by the Veteran's sister reflects her statement that she began to notice that, when speaking to the Veteran, he "really appears to not be hearing what is being said by his facial expression and display of feed back [sic], his response is totally off key."  She noted that conversation with him was difficult because he "constantly asks to repeat what was said."  She stated that the Veteran's military background may have played a part in his hearing difficulties. 

A statement by B.M, training specialist, dated in November 2010, reflects her statement that the Veteran was a student in her class in 2010.  She wrote that she had noticed that the Veteran had difficulty hearing, and that to alleviate the difficulty, she accommodated him with a microphone system.

A statement by A.E., dated in September 2010, reflects that A.E. had noticed that, if she talks to the Veteran "normally", it is difficult for him to hear her.  She further wrote that it is hard for the Veteran to hear her when talking over the telephone, that the Veteran turns up the television at a loud volume due to hearing difficulty, and that it is her opinion that he has "severe difficulty with hearing".  

The Veteran, D.M., B.M., and A.E., have not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, their lay opinions do not constitute competent medical evidence and lack probative value with regard to whether the Veteran has a disability for VA purposes.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In addition, the Board finds that clinically objective evidence (OAE testing) is more probative on the issue of a VA disability than the lay statements.  The Board also notes that the numerous clinicians, who have training in audiology matters, found that the Veteran did not have hearing difficulty in conversations.  
 
The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss.  The Board finds that the clinical evidence of record is more probative than the lay statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25,(1991). (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony). 

In the present claim, the objective clinical evidence reflects essentially normal hearing.  As noted by the clinical record, oto-acoustic emissions (OAE) is an objective test of hearing which does not require the need for subjective responses from the Veteran to determine hearing acuity.  Not only did OAE testing reflect essentially normal hearing, but the examiners also found no VA disability hearing loss upon observation of conversational speech.  In addition, despite the allegations that the Veteran has difficulty in hearing over the telephone, a March 2009 occupational therapy consult record reflects that one of his social activities is answering the phones at a Veterans' Home on weekends.  

The Board notes that even if the Veteran's hearing was slightly abnormal, diminished hearing is not synonymous with a hearing loss disability for VA purposes.  The Court in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  However, not all hearing loss constitutes hearing loss "disability" for VA purposes.  There is no clinical evidence of record which reflects, or even indicates, that the Veteran has a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating a current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  The Board finds that the preponderance of the competent and credible evidence of record is against a finding that the Veteran has bilateral hearing loss disability.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for bilateral hearing loss is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Chronic tinnitus

The Veteran avers that he has tinnitus as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The Board notes that the Veteran is considered competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Further, the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). 

The Board notes that the Veteran's DD 214 reflects that his primary military occupational specialty was as a motor transport operator.  The DD 214 also reflects that the Veteran earned the sharpshooter qualification and hand grenade badges.  Based on the foregoing, the Board finds that acoustic trauma is consistent with the Veteran's service.  However, the Board finds, for the reasons noted below, that entitlement to service connection for tinnitus is not warranted. 

In the present case, the Board finds that the Veteran is less than credible with regard to tinnitus in service or since separation.  In addition, the clinical evidence is against a finding of tinnitus causally related to active service.  

A December 2001 VA record reflects that the Veteran reported longstanding bilateral hearing loss, but denied a history of tinnitus.  Thus, approximately 20 years after separation from service, the Veteran denied tinnitus.  

A May 2008 VA clinical record reflects that the Veteran was seen to establish primary care.  He reported that he had bipolar disorder, cocaine dependence, alcohol dependence, hypertension, allergic rhinitis, muscle spasms, impotency, an itchy scalp, and jock itch.  The report is negative for any mention of tinnitus.  The Board finds that if the Veteran had been suffering from tinnitus since service, it would have been reasonable for him to have mentioned it, and for it to have been noted, when he mentioned his numerous other health problems. 

The earliest clinical evidence of tinnitus is in March 2009.  A March 2009 VA record reflects that the Veteran reported "normal hearing with tinnitus."

The Veteran underwent a VA examination in April 2009.  The report reflects that the Veteran reported that his tinnitus began "about two years ago".  The Veteran separated from service in 1982.  The examiner opined that the current tinnitus is not caused by or a result of military noise exposure because the tinnitus did not begin until approximately 25 years after military separation.  

In a November 2010 statement, the Veteran reported that he has had tinnitus ever since service.  The Veteran also testified at the November 2010 Board hearing, that ringing in the ears occurred when he was exposed to noise in a field exercise and has been there consistently since service.  (See Board hearing transcript page 6.)

A statement by A.E., dated in September 2010 reflects that she was told by the Veteran that he has ringing in the ears because of his job in the military.  

The Veteran underwent a VA examination in September 2011.  The examination report reflects that the Veteran reported that he first noticed tinnitus approximately one year ago.  The examiner opined that the Veteran's tinnitus is not caused by, or a result of military noise exposure.  The rationale was that the Veteran first noticed tinnitus approximately one year earlier, approximately 30 years after separation from service.

The Board finds that the Veteran is less than credibility with regard to his claims of tinnitus.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In the present claim, the Veteran has stated that his tinnitus began in service (approximately 1979 - 1982), that it began in approximately 2007, and that it began in approximately 2010.  He denied tinnitus upon examination in 2001.  

Not only has the Veteran been inconsistent with regard to onset of tinnitus, he has been inconsistent with the level of acoustic trauma.  In April 2009, the Veteran stated that he had civilian occupational noise exposure as a truck driver, and that he was given ear protection in service, but that it was rarely used.  (See April 2009 V examination report.)  The Veteran testified at the November 2010 Board hearing, that he was given earplugs in service and was wearing them when he was exposed to noise in service.  (See Board hearing transcript page 7.)  In September 2011, the Veteran stated that he had no post service occupational or recreational noise exposure and that he was not given ear protection in service.  (See September 2011 VA examination report.)

The Board also finds that although the Veteran may be competent to state that he has ringing in the ears, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to causation.  In the absence of demonstration of credible continuity of symptomatology, a competent clinical opinion relating the current tinnitus to service, or competent credible evidence of tinnitus within one year after separation, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


